Citation Nr: 1125392	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-46 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from March 2003 to June 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued the 20 percent disability rating for lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1.

The Veteran was scheduled for a hearing before the Board in January 2011, but she failed to appear.  The Veteran has not requested a rescheduled hearing, and the Board will accordingly proceed with appellate review.  38 C.F.R. § 20.704(d) (failure to appear for a hearing deems the hearing request withdrawn).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1 is not manifested by limitation of flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5238 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in an April 2008 correspondence.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in a September 2009 letter correspondence and an October 2009 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the April 2008 and September 2009 letters.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in June 2008.  The Board finds that this examination is adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran failed to appear at her scheduled January 2011 Board hearing. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The July 2008 rating decision continued the 20 percent disability rating for the lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1.  The service-connected disability is currently evaluated under Diagnostic Code 5238, which addresses spinal stenosis.  Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

In addition, the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating in excess of 20 percent for lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1.  In order for the Veteran to be granted a higher rating there needs to be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, at the June 2008 VA examination the range of motion for flexion was to 70 degrees.  Also noted at the June 2008 VA examination was that the Veteran took Percocet, Tramadol, and Flexeril for her back pain.  It was noted that the Veteran did not have fatigue, weakness, or spasms; however, she did have decreased motion, stiffness, and a moderate dull ache pain.  Her localized tenderness and pain were found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  As noted above, the range of motion for flexion was to 70 degrees for active range of motion and passive range of motion.  Her resisted isometric movement was normal, and she had no pain on active motion, passive motion, or after repetitive use; nor did she have additional limitation of motion on repetitive use of the joint.  It was noted that the Veteran had only mild effects on her usual activities of daily living in regard to chores, shipping, exercise, sports, and recreation and that she had no effects on the usual daily activities of traveling, feeding, bathing, dressing, toileting, and grooming.  

In addition to the June 2008 VA examination, the Veteran submitted private and VA treatment notes.  In November 2006, it was noted that the Veteran was able to ambulate without an assistive device with normal heel stride and toe off and she was also able to heel and toe walk with intact balance.  It was noted that she had a decreased range of motion in her lumbar spine and extension was worse than flexion.  She had tenderness to palpation over the lumbar paraspinal muscles bilaterally.  In an April 2007 private treatment record, the examiner stated that the Veteran had constant pain that was worse with sitting and walking and better in the supine position.  She reported that she developed heaviness in her thighs with prolonged walking but she denied increasing pain with straining, coughing, or sneezing.  In addition at a June 2008 VA neurology outpatient consult her range of motion was to 90 degrees.  

The Board finds that there is no evidence that the lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1 meets the criteria for a higher disability rating since her range of motion is to 70 degrees and is not 30 degrees or less nor is there evidence of favorable ankylosis of the entire thoracolumbar spine.  The Board notes that the Veteran met the rating criteria for a 20 percent disability rating not based on range of motion, which should have been greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees, but based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that without evidence of range of motion for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine an increased rating is not warranted. 

The Board notes that it has considered the Notes following the General Rating Formula for Diseases and Injuries of the Spine which provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In the June 2008 VA examination report, it was noted that the Veteran did not have any urinary incontinence, urinary urgency, or urinary frequency; it was also noted that she did not have any neurological abnormalities.  In the April 2007 private treatment record, the examiner stated the Veteran had no loss of bowel or bladder control or numbness or weakness in the lower extremities.  Therefore, the Board finds that there is no evidence of bowel or bladder impairment or of neurological abnormalities; therefore, a separate rating is not warranted.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  While the VA examination, VA treatment notes, and private treatment notes revealed that the Veteran had pain, there was no evidence of discomfort, fatigability, incoordination, and weakness that resulted in a higher limitation of motion.  The Board finds that the currently-assigned 20 percent rating contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  In October 2009 the Veteran stated that she was limited to her types of employment because of her severe lower back pain.  She also stated that when she had children she would be required to be on bed rest for the majority of her pregnancy.  First, the Board finds the statement about her potential bed rest is speculative since she is not pregnant.  It was noted at the June 2008 VA examination that she was unemployed; however, the evidence shows that the Veteran is in school full time (law school).  It was noted at the June 2008 VA examination that the lower back limited her function, ambulation, and sitting endurances during physical and sedentary employment.  The Board finds that though there is some possible interference with employment there is no concrete evidence that she has marked interference with employment.  In addition, there is evidence that she has not had frequent periods of hospitalization; therefore, there is no evidence that the regular rating schedule has been rendered impractical.  Thus, the criteria for an extraschedular rating do not apply.  

In sum, the Board finds that the disability due to the lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1 is not so severe to approach the criteria for an increased rating in excess of 20 percent.  The disability is not manifested by limitation of forward flexion to 30 degrees or less and there is no sign of ankylosis.  Likewise, there is no medical evidence on file showing that the Veteran has any neurological abnormalities or a bladder condition secondary to the lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1.  Therefore, an increased rating in excess of 20 percent is not warranted.  

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of 20 percent, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 20 percent for lumbosacral spinal stenosis, disk bulges at L3-L4 and L5-S1 is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


